IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 97-20124
                          Summary Calendar


WISTING FIERRO RUIZ;


                                          Plaintiffs-Appellants,

versus

UNITED STATES OF AMERICA, ET AL.,

                                          Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-94-CV-1353
                        - - - - - - - - - -
                         December 16, 1997
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Wistang Fierro Ruiz, federal prisoner No. 59534-079, appeals

the district court’s grant of summary judgment in favor of the

defendants.    Ruiz contends that the district court applied

erroneous legal standards and that it denied him an opportunity

to engage in discovery and to file an opposition to summary

judgment.   We have reviewed the record and Ruiz’ brief and AFFIRM

for essentially the reasons set forth by the district court.

Ruiz v. United States, No. H-94-1353 (S.D. Tex. Nov. 26, 1996,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-20124
                                  -2-

May 21, 1996, and Sept. 21, 1994).    Although we agree with Ruiz’

arguments concerning the appropriate standard of review of his

allegations concerning overcrowded conditions at the Montgomery

County Jail, we HOLD that Ruiz failed to rebut the defendants’

summary judgment evidence that the jail was not

unconstitutionally overcrowded.    Scott v. Moore, 114 F.3d 51, 53

(5th Cir. 1997); Little v. Liquid Air Corp., 37 F.3d 1069, 1075

(5th Cir. 1994) (en banc).

     Ruiz moves the court for appointment of counsel.   That

motion is DENIED.

     AFFIRMED.   MOTION FOR APPOINTMENT OF COUNSEL DENIED.